DETAILED ACTION
	An amendment was received and entered on 2/28/2022.
Claims 17 and 18 were added.
Claims 1-18 are pending.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Robert Joynes on 5/12/2022 and 5/26/2022.

The application has been amended as follows: 
In claim 1, at line 4, “having” was deleted and --has-- was substituted therefore, and at line 6 “comprising” was deleted and --comprises-- was substituted therefor. 

In claims 2 and 3 each instance of “a 5’ end” was deleted and --the 5’ end-- was substituted therefor, and each instance of “a 3’ end” was deleted and the --3’ end-- was substituted therefor.

Claim 4 was rewritten as follows.
4. The double-stranded nucleic acid according to claim 1, wherein the sense-strand nucleic acid consists of 21 nucleotides and the antisense-strand nucleic
acid consists of 23 nucleotides. 

In claims 6, 7, 8, 17, and 18, each instance of “a base sequence” was deleted and --the base sequence-- was substituted therefor.

Claim 10 was rewritten as follows.
10. A single stranded nucleic acid consisting of 17 to 30 nucleotides and comprising the base sequence 5' -UUCAAAGAAGAAAGAGC-3' (residues 1-17 of
SEQ ID NO:1249).

	Claims 12-15 were canceled.

	Claim 16 was rewritten as follows.
16. A method for suppressing expression of an APCS gene, comprising a step of administering the double stranded nucleic acid according to claim 1 to a human.

Election/Restrictions
Claims 1-11, 17, and 18 are allowable. The restriction requirement between groups I and II as defined by SEQ ID NO: 1894, as set forth in the Office action mailed on 6/18/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/18/2021 is withdrawn.  Claim 16, directed to methods of using the composition of claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

	Claims 1-11 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635